Per Curiam: The questions arising in this case are substantially the same as in the case of Burton v. City of Chicago, ante p. 179, except that it is claimed in the case at bar, that the second ordinance, which stands for the original in relation to this new assessment, was wholly void, on account of there having been, as it is alleged, a prior valid proceeding for opening the street, and making an assessment therefor. We think it should have been shown that a warrant was issued for such first assessment, or the full record should have been introduced showing that it was in conformity with the statute; for, unless there was a valid confirmation of a valid assessment, the proceeding could not be conclusive upon the city in this aspect of the question. The judgment of the court below must be reversed on the ground that the collector was not authorized to apply for the judgment. Judgment reversed.